id office uilc cca_2009112417431853 --------------------- number release date from --------------- sent tuesday date pm to ------------------- cc --------------- subject controlled_group rules of sec_52 and sec_1563 ------ here is how the controlled_group rules work in this area sec_172 as in effect at the time the taxpayer made its election defined an eligible_small_business within the meaning of sec_448 substituting dollar_figure million for dollar_figure million sec_448 provides for a gross_receipts_test met sec_448 also applies the aggregation rules of sec_52 or b in determining whether that test is sec_52 provides that the term controlled_group_of_corporations has the same meaning given to such term by sec_1563 with modifications that are not relevant here sec_1563 provides for a test for a brother-sister_controlled_group however sec_1563 begins for purposes of this part this part is sec_1561 and sec_1563 thus the test only applies for purposes of sec_1561 sec_1563 provides that for all other purposes of the code sec_1563 shall mean both a test and an test in this case the taxpayer does not satisfy the test as i understand the facts the taxpayer owns all the stock of one s_corporation but only of the other s_corporation therefore the two s_corporations are not members of a controlled_group consequently the dollar_figure million income limitation is applied separately to each corporation please let me know if you have any other questions thanks ------
